UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7034


RODNEY MCDONALD WILLIAMS, JR.,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02200-BO)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney McDonald Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Rodney McDonald Williams appeals the district court’s order

dismissing without prejudice his complaint.                 We have reviewed

the record and find no reversible error.                 Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal as

frivolous.       We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented     in   the   materials

before    this    court   and   argument   would   not    aid   the   decisional

process.



                                                                       DISMISSED




                                       2